— In a matrimonial action in which the parties were previously divorced, the defendant wife appeals from a judgment of the Supreme Court, Nassau County (Burke, J.), entered February 13, 1987, which denied her claim for equitable distribution of marital property.
Ordered that the judgment is reversed, with costs, and the matter is remitted to the Supreme Court, Nassau County, for a determination of the valuation of the plaintiff’s enhanced earning capacity as a result of his status as a physician’s assistant and the defendant’s equitable share thereof.
The enhanced earning capacity enjoyed by the plaintiff husband as a result of his successful completion of a full-time, two-year course of study culminating in registration as a physician’s assistant with the Division of Professional Licensing Service of the New York State Department of Education and certification as a physician’s assistant by the National Commission on Certification of Physician’s Assistants is marital property (see, McGowan v McGowan, 142 AD2d 355; see also, O’Brien v O’Brien, 66 NY2d 576). Accordingly, it is subject to the defendant wife’s claim for equitable distribution. Thompson, J. P., Spatt, Sullivan and Harwood, JJ., concur.